Citation Nr: 0408029	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to service connection for PTSD.

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Further development is needed before actually deciding this 
appeal.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other probative evidence supporting his 
allegations.  See Zarycki at 98.

In this case, the veteran's service personnel records and 
Department of Defense Form 214 (DD Form 214) show that he 
served as a medical supply provider and supply clerk in the 
518th Medical Detachment ("518 MED DET").  These records 
also show that he served in Vietnam from July 1969 to July 
1970.  His service records also show that he was awarded 
various medals, but none of them is indicative of combat per 
se.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  So as previously 
mentioned, if his combat status is not confirmed, official 
service records or other credible supporting evidence must 
objectively verify his stressors.  See Cohen at 142.  See 
also Doran v. Brown, 6 Vet. App. 283, 288-291 (1994); Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996). 

In various statements and responses to questionnaires 
requesting information in support of his claim for service 
connection for PTSD, the veteran indicated that he was 
assigned to work with soldiers in various units as part of 
his work as a medical supply clerk, requiring him to travel 
through An Ke Airport with the 4th Infantry Division during a 
time when it lost several helicopters in an attack and that 
he worked as a stretcher carrier at Quin Nohn Hospital, where 
he worked with troops from the 173rd Airborne Brigade.  He 
also indicated that, while trucking supplies to "LZ," the 
truck came under fire and that the helicopters he traveled in 
to deliver medical supplies also came under fire.   He stated 
that his base camp was in the Bin Din province.  The RO made 
a request for information verifying his stressors from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  And in response, the USASCRUR indicated 
the veteran had failed to provide sufficient information as 
to dates and location.  However, the RO never in turn 
informed him that the USASCRUR needed more specific 
information, nor did the RO request unit information 
regarding the assignments and events of the 518th Medical 
Detachment from the National Personal Records Center (NPRC) 
or the USASCRUR in order to verify his purported stressors.

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the nature, etiology, and severity of his psychiatric 
disorder.  In this regard, the Board notes that the VA 
treatment records associated with the veteran's claims file 
show that the veteran was diagnosed with PTSD but did not 
indicate the cause of it, especially insofar as whether it is 
related to the veteran's service in the military and, 
specifically, a verified stressor.  See Swann v. Brown, 5 
Vet. App. 229, 232-33 (1993) (where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of the 
veteran's service).  The VA provider's diagnosis of PTSD 
apparently was based on a history of stressor exposure as 
reported by the veteran, himself, and not objective evidence 
to make this determination on an independent basis.  See 
Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See, 
too, Wood v. Derwinski, 1 Vet. App 190, 192 (1991) (the Board 
is not required to accept unsubstantiated and ambiguous 
opinions as to the origins of a veteran's PTSD).  Therefore, 
the Board finds that the veteran should be provided a VA 
psychiatric examination in order to determine the nature, 
severity, and etiology of his current psychiatric disorder, 
including whether this disorder is causally or etiologically 
related to his service in the military.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act (VCAA) is completed in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to service connection for 
PTSD, and the evidence, if any, the RO 
will obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  Also request that he submit any 
relevant evidence in his possession.

2.  Also request from the veteran a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged in-service 
stressors.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is not an impossible or 
onerous burden, but rather, is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims 
occurred in service.  So it is absolutely 
imperative that he is specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.

3.  With this information, review the 
file and prepare a summary of all the 
claimed stressors.  This summary must be 
prepared regardless of whether the 
veteran provides an additional statement, 
as requested above.  Send this summary 
and a copy of his DD Form 214 and all 
associated service documents to the 
USASCRUR at 7798 Cissna Road, 
Springfield, Virginia 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate his alleged stressors.  
The USASCRUR also should be requested to 
furnish the unit history for the unit 
the veteran was assigned to while in 
Vietnam.

4.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file (c-
file).

5.  Upon completion of the above 
development, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not he has PTSD 
related to a confirmed stressor 
coincident with his military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record, 
if any, and the examiner must be 
instructed that only these events may be 
considered in determining whether 
exposure to an in-service stressor has 
resulted in the current PTSD.  If PTSD 
related to service is diagnosed, please 
indicate the specific stressor(s) 
supporting this medical conclusion.

6.  Then readjudicate the veteran's claim 
for PTSD in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of him 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


